Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 28, 2018

The Court of Appeals hereby passes the following order:

A18A1303. RANDY EDWARDS v. JAMES WYATT et al.

      In two separate cases, juries found Randy Edwards guilty of one count of
making a false statement and writing and five counts of terroristic threats and acts, and
we affirmed his convictions in a single direct appeal. See Edwards v. State, 330 Ga.
App. 732 (769 SE2d 150) (2015). Edwards also pled guilty to additional charges in
three other criminal cases. According to Edwards’s filings, he currently is serving a
total sentence of ten years in prison, to be followed by ten years on probation.
      In 2017, Edwards attempted to file four actions in which he sought: (i) the
issuance of criminal arrest warrants against several individuals involved in his
prosecutions; (ii) to impose civil liability on each of these individuals and his defense
counsel for numerous instances of alleged wrongdoing; and (iii) to have all judgments
against him vacated. The trial court denied filing of each of these actions under OCGA
§ 9-15-2 (d), on the ground that each showed a complete absence of any justiciable
issue of law or fact. Edwards then filed four applications for discretionary appeal in
the Supreme Court, which transferred all four applications to this Court. We denied
each of these applications in orders entered on December 14, 2017. See Case Nos.
A18D0193, A18D0194, A18D0195, & A18D0196. In the interim, Edwards also filed
a single direct appeal from all four trial court orders to the Supreme Court, which has
now transferred the direct appeal to this Court.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011)
(citations and punctuation omitted). Because we rejected Edwards’s instant claims in
his prior applications in Case Nos. A18D0193, A18D0194, A18D0195, & A18D0196,
we are precluded from revisiting the same issues in the current appeal.1 See id. at 328;
accord Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007) (“[T]he
denial of an application for discretionary appeal is an adjudication on the merits of the
underlying order and acts as res judicata in subsequent proceedings.”). Consequently,
Edwards is not entitled to further appellate review in this case, and, as a result, this
appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           03/28/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Wi tness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.




      1
         Although an exception to the law-of-the-case rule exists “when the evidentiary
posture of the case changes such that the original evidence submitted is found to be
insufficient, and the deficient evidence is later supplemented,” see Ross, 310 Ga. App.
at 328 (punctuation omitted), the record is unchanged since we denied Edwards’s prior
applications.